DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 6-9 and 12, in the reply filed on 02/22/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP H05-314869) [IDS dated 07/11/2019], herein Seki, in view of Zangeneh-Madar et al. (Improvement of physical properties of Cu-infiltrated W compacts via electroless nickel plating of primary tungsten powder), herein Zangeneh-Madar, and  Okutomi et al. (US 5,420,384), herein Okutomi.
The citations for JP H05-314869 are drawn to the translations provided by applicant with the IDS dated 07/11/2019.

In regards to claims 6-7, Seki teaches a contact material for a vacuum valve [Title].  The contact material includes WC particles coated in Ni [0008, 0020].  Seki teaches the Ni is present at 1 wt.% or less of the contact composition [0016, 0018-0019].  The Ni coated WC particles are dispersed in a Cu matrix [0006].
Seki does not expressly teach that the Ni is a Ni alloy.
Zangeneh-Madar teaches W-Cu composites for electrical contacts [Abstract, Pg. 2333 Intro].  Zangeneh-Madar teaches the tungsten particles are coated with Ni or Ni-P coatings [Pg. 2333 Experimental procedures].  Zangeneh-Madar teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni-P alloy taught by Zangeneh-Madar as the nickel coating on the WC particles of Seki.  One would have been motivated to do so based on the increase in density of the composite by using the Ni-P alloy coating.
 Zangeneh-Madar further teaches that the density of the composite using the coated particles is greater than 95% [Pg. 2336 Table 4 and Conclusion].  
Okutomi teaches a contact material for a vacuum interrupter which includes Ag and/or Cu and WC powder [Abstract, Col 4 lines 55-61, Col 9 lines 53-60].  
Okutomi expressly teaches that the contact material must have a relative density of at least 90% in order to have good interruption performance [Col 24 lines 29-40]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the relative density of the contact material of modified Seki is at least 90% as taught by Okutomi.  One would have been motivated to do so as Okutomi teaches that a density of at least 90% is necessary in order to have good interruption performance.
It is noted that Seki teaches that Seki discloses the use of 1% Ni, while the present claims require at least 1.2%  Ni.
It is apparent, however, that the instantly claimed amount of Ni and that taught by Seki are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of Ni disclosed by Seki and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Ni, it therefore would have been obvious to one of ordinary skill in the art that the amount of Ni disclosed in the present claims is but an obvious variant of the amounts disclosed in Seki, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claims 8-9, modified Seki further teaches a contact material for a vacuum valve includes WC particles coated in Ni [Abstract, 0008, 0020].  Seki teaches the Ni alloy coating is present at 1 wt.% or less of the contact composition [0016, 0018-0019].  The Ni coated WC particles are dispersed in a Cu matrix [0006].  Thus, the material comprises a Ni alloy  with a balance being Cu, WC and unavoidable impurities.
It is noted that Seki teaches that Seki discloses the use of 1% Ni, while the present claims require at least 1.2%  Ni.
It is apparent, however, that the instantly claimed amount of Ni and that taught by Seki are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of Ni disclosed by Seki and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Ni, it therefore would have been obvious to one of ordinary skill in the art that the amount of Ni disclosed in the present claims is but an obvious variant of the amounts disclosed in Seki, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claim 12, Seki further teaches the material is for a contact for a vacuum valve for performing current interruption [Abstract, 0002-0005, Fig. 1].

Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciba et al. (JP H06-103858 A), herein Ciba, in view of Zangeneh-Madar et al. (Improvement of physical properties of Cu-infiltrated W compacts via electroless nickel plating of primary tungsten powder), herein Zangeneh-Madar and Okutomi et al. (US 5,420,384), herein Okutomi.



In regards to claims 6-7,  Ciba teaches a contact material for a vacuum valve [0001].  The contact material comprises a composite of copper and WC particles [0011-0013].
Ciba does not teach that the WC particles are coated in a Ni alloy nor the density of the contact material.
Zangeneh-Madar teaches W-Cu composites for electrical contacts [Abstract, Pg. 2333 Intro].  Zangeneh-Madar teaches the tungsten particles are coated with Ni or Ni-P coatings [Pg. 2333 Experimental procedures].  Zangeneh-Madar teaches the composites using the Ni-P coated tungsten particles achieved a higher relative density versus the nickel coated particles [Table 4].   This is attributed to the high diffusivity of nickel that leads to improvement of liquid-phase sintering mechanism [Pg. 2335 Density]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ni-P alloy taught by Zangeneh-Madar as the nickel coating on the WC particles of Seki.  One would have been motivated to do so based on the increase in density of the composite by using the Ni-P alloy coating.
Zangeneh-Madar further teaches the amount of nickel added to the tungsten particles has an optimum value and that if the nickel exceeds the optimum the thickness of the diffusion layer formed on the particles may be increased which acts as a diffusion/densification barrier [Pg. 2336].  Zangeneh-Madar does not expressly teach the optimum value but does give an example of 1 wt.% [Pg. 2336 Conclusion].
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Thus, the Ni range is expected to overlap the claimed range.
 Zangeneh-Madar further teaches that the density of the composite using the coated particles is greater than 95% [Pg. 2336 Table 4 and Conclusion].  
Okutomi teaches a contact material for a vacuum interrupter which includes Ag and/or Cu and WC powder [Abstract, Col 4 lines 55-61, Col 9 lines 53-60].  
Okutomi expressly teaches that the contact material must have a relative density of at least 90% in order to have good interruption performance [Col 24 lines 29-40]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the relative density of the contact material of modified Ciba is at least 90% as taught by Okutomi.  One would have been 


In regards to claims 8-9, modified Ciba further teaches a contact material for a vacuum valve includes WC particles coated in a Ni alloy [Ciba 0011-0013, Zangeneh-Madar Pg. 2333 and Table 4].
 Zangeneh-Madar further teaches the amount of nickel added to the tungsten particles has an optimum value and that if the nickel exceeds the optimum the thickness of the diffusion layer formed on the particles may be increased which acts as a diffusion/densification barrier [Pg. 2336].  Zangeneh-Madar does not expressly teach the optimum value but does give an example of 1 wt.% [Pg. 2336 Conclusion].
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the weight range of the Ni for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Thus, the Ni range is expected to overlap the claimed range.
Thus, the contact material of modified Ciba teaches Ni alloy coated WC particles are dispersed in a Cu matrix [0011-0013].  Thus, the material comprises a Ni alloy  with a balance being Cu, WC and unavoidable impurities.

In regards to claim 12, Ciba further teaches the material is for a contact for a vacuum valve for a vacuum circuit breaker [Abstract, 0001, 0005, 0008, Fig. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/           Examiner, Art Unit 1784